Citation Nr: 0019063	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  93-24 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to restoration of a 50 percent rating for 
service-connected nervous disorder.

Evaluation of service-connected nervous disorder, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Dr. Jose A. Juarbe


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to July 
1967.

This appeal arises from an October 1992 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) that proposed 
to reduce the rating then in effect for the veteran's 
service-connected major depression from the 50 percent 
disability level to the 30 percent disability level.  The 
veteran disagreed with the proposed rating reduction.  In 
April 1993, the RO issued a rating decision reducing from 50 
percent to 30 percent the rating for major affective 
disorder, depression, competent, effective July 1, 1993.

The claim for an increased rating for the nervous disorder is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's rating restoration claim has 
been obtained.

2.  A 50 percent rating for major depression was awarded, 
effective February 1, 1985.  The proposed rating reduction 
took effect on July 1, 1993.

3.  While a Department of Veterans Affairs (VA) psychiatrist 
described the veteran's psychiatric disability as less severe 
on VA examination in April 1992, the veteran's treating 
physician, Dr. Jose A. Juarbe, has testified and written that 
the veteran's psychiatric disability has not improved and 
has, in fact, worsened.

4.  On VA examination in August 1993, the veteran's level of 
functioning was fair to poor.

5.  The preponderance of the evidence does not support a 
reduction from the 50 percent level to the 30 percent level, 
effective July 1, 1993.

6.  The veteran has submitted evidence from a treating 
physician that his psychiatric disability has worsened and 
that he has no industrial or social adaptabilities.


CONCLUSIONS OF LAW

1.  The regulatory requirements for reducing the 50 percent 
rating for major depression have not been met, and 
restoration of the 50 percent rating is accordingly granted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.344, 
4.130, Diagnostic Code (DC) 9434 (1999); 38 C.F.R. § 4.132, 
DC 9207 (1995).

2.  The claim of entitlement to a higher rating for service-
connected major depression is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); Colayong v. West, 12 Vet. App. 524, 532 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of 50 percent rating for psychiatric disability

In a June 1989 decision, the Board awarded a 50 percent 
rating for the veteran's service-connected major depression, 
effective February 1, 1985.  (The RO implemented this 
decision in a July 1989 rating decision.)  In a January 1991 
rating decision, the RO denied a claim for an increased 
rating for the veteran's service-connected nervous disorder.  
In connection with that January 1991 adjudication, the RO 
determined that the degree of disability due to the veteran's 
psychiatric disorder was of definite impairment.  However, at 
that time, the RO also indicated that the veteran's 50 
percent disability rating would remain in effect and would be 
subject to change only pending a future re-examination.  

In October 1992, the RO notified the veteran of a proposed 
reduction in the 50 percent rating assigned for his service-
connected major affective disorder, depression, competent.  
The proposed rating reduction was to take effect on July 1, 
1993, and the veteran was given an opportunity to contest the 
proposal.

Since the 50 percent evaluation for major depression (a 
nervous disorder) was in effect for five or more years, this 
case is subject to the requirements set forth at 38 C.F.R. 
§ 3.344(a), (b), and (c) (1999).  See Brown v. Brown, 5 Vet. 
App. 413, 417-19 (1993); see also Kitchens v. Brown, 7 Vet. 
App. 320, 324-25 (1995); Dofflemyer v. Derwinski, 2 Vet. App. 
277, 280-81 (1992).

The pertinent regulation provides as follows:
 
(a) Examination reports indicating improvement. 
Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of 
disability evaluations consistent with the laws 
and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent 
examination is full and complete, including all 
special examinations indicated as a result of 
general examination and the entire case history.  
This applies to treatment of intercurrent diseases 
and exacerbations, including hospital reports, 
bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or 
without taking full advantage of, laboratory 
facilities and the cooperation of specialists in 
related lines.  Examinations less full and 
complete than those on which payments were 
authorized or continued will not be used as a 
basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced on any 
one examination, except in those instances where 
all the evidence of record clearly warrants the 
conclusion that sustained improvement has been 
demonstrated.  Ratings on account of diseases 
which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the 
results of bed rest.  Moreover, though material 
improvement in the physical or mental condition is 
clearly reflected the rating agency will consider 
whether the evidence makes it reasonably certain 
that the improvement will be maintained under the 
ordinary conditions of life. . . . Rating boards 
encountering a change of diagnosis will exercise 
caution in the determination as to whether a 
change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in 
prior diagnosis or possibly a disease entity 
independent of the service-connected disability.  
When the new diagnosis reflects mental deficiency 
or personality disorder only, the possibility of 
only temporary remission of a super-imposed 
psychiatric disease will be borne in mind.

(b) Doubtful cases.  If doubt remains, after 
according due 
consideration to all the evidence developed by the 
several items 
discussed in paragraph (a) of this section, the 
rating agency will 
continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, 
and following the appropriate code there will be 
added the reference "Rating continued pending 
reexamination ------ months from this date, Sec. 
3.344."  The rating agency will determine on the 
basis of the facts in each individual case whether 
18, 24 or 30 months will be allowed to elapse 
before the reexamination will be made.

(c) Disabilities which are likely to improve.  The 
provisions of 
paragraphs (a) and (b) of this section apply to 
ratings which have 
continued for long periods at the same level (5 
years or more). They do not apply to disabilities 
which have not become stabilized and are 
likely to improve. Reexaminations disclosing 
improvement, physical or mental, in these 
disabilities will warrant reduction in rating.

38 C.F.R. § 3.344 (1999).

In addition while the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply to reductions of ratings that have 
been in effect for five or more years, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
several general regulations are applicable to all rating 
reduction cases, regardless of whether the rating at issue 
has been in effect for five or more years.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown, 5 Vet. App. at 420 (referring to 
38 C.F.R. §§ 4.1, 4.2, 4.13 (1999)).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Regulations also 
provide that reexamination disclosing improvement will 
warrant reduction in the rating.  38 C.F.R. § 3.344(c) 
(1999).

The criteria for evaluating the veteran's psychiatric 
disability were revised, effective November 7, 1996, during 
the pendency of the veteran's claim.  See 61 Fed. Reg. 52695 
(1996).  In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
the United States Court of Veterans Appeals (Court) held that 
where a law or regulation changes during the pendency of a 
claim, "the version most favorable to appellant" applies 
unless provided otherwise by Congress or the Secretary.  
Accordingly, in order to give effect to the Court's holding 
in Karnas, the Board will evaluate the veteran's claim under 
both the pre-November 7, 1996, regulations and the current 
regulations in order to ensure that the "version most 
favorable" to the veteran is applied to his claim for an 
increased rating.  Therefore, two sets of diagnostic criteria 
apply to the evaluation of the veteran's nervous condition.  

First, the veteran's service-connected nervous condition was 
being evaluated, for VA purposes, as major affective 
disorder, depression, competent, by application of the rating 
criteria set forth in DC 9207 of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. § 4.132 (1995).  Under DC 
9207, which applied prior to November 7, 1996, a 30 percent 
rating is warranted where major depression produces definite 
impairment of social and industrial adaptability.  A 50 
percent rating is warranted where major depression produces 
considerable impairment of social or industrial adaptability.  
According to a binding precedent opinion of VA's Office of 
General Counsel, for purposes of applying the criteria in the 
diagnostic codes in 38 C.F.R. § 4.132 (1995), including the 
diagnostic code at issue in this appeal, the term 
"definite" is defined as "distinct, unambiguous, and 
moderately large in degree" and represents a degree of 
social and industrial impairment that is "more than moderate 
but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 
1993); see also 38 U.S.C.A. § 7104(c) (West 1991); Hood v. 
Brown, 4 Vet. App. 301, 303-04 (1993).  

Second, the veteran's major depression is evaluated under DC 
9434 of VA's Schedule, 38 C.F.R. § 4.130 (1999).  Under these 
criteria, a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks occurring weekly or 
less often), chronic sleep impairment, and mild memory loss 
(such as forgetting names, directions, or recent events).  
Under DC 9434, a 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

To determine whether a rating reduction is proper, the Board 
must review the evidence that served as the basis for the 
award of the prior rating in comparison with the evidence 
that served as the basis for the reduced rating.

One of the bases for the prior award of a 50 percent rating 
for the veteran's service-connected nervous condition was an 
October 1987 VA psychiatric examination report.  At that 
time, the examining VA psychiatrist had reviewed the 
veteran's claims folder and medical record.  On examination, 
he was hypoactive, and psychomotor retardation was evident.  
He was basically unresponsive unless questions were repeated, 
and his answers tended to be short and unelaborated.  The 
responses, however, were relevant, coherent, and logical.  
His thought content dealt with strong depression, with 
feelings of restlessness, hopelessness, and helplessness.  He 
verbalized strong suicidal ideas and death wishes.  He was 
having difficulty sleeping, lacked appetite, and lacked 
interest in his surroundings, with isolation from others and 
episodes of wandering behavior.  He had no perceptual 
disorders.  His affect was adequate to the emotional content, 
but his mood was depressed and very withdrawn.  He was 
practically on the verge of tears during the interview 
because he was unable to remember the examiner from the prior 
examination.  He was oriented as to person, place, and time.  
Memory seemed fairly preserved, but there was a decrease in 
recent memory, and his intellectual functioning was not 
commensurate with his educational level.  Judgment was fair, 
but insight was poor.  The diagnosis was major depression, 
and the level of functioning was markedly poor.

In its June 1989 decision that awarded a 50 percent rating 
for the service-connected nervous disorder, the Board also 
referred to a February 1985 VA psychiatric examination.  At 
that time, on mental status examination, the veteran was 
markedly hypoactive with noticeable psychomotor retardation.  
His facial expression was definitively one of sadness, and he 
seemed to be on the verge of tears.  He looked sullen and 
withdrawn, maintaining short eye-to-eye contact with the 
interviewer.  He spoke in a low pitch voice slowly and 
monotonously.  His answers were delayed, very brief, and 
unelaborated.  Looseness of associations or flight of ideas 
were not evident.  His answers were relevant, coherent, and 
logical.  The thought content dealt with marked depressive 
feelings, complete anhedonia, lack of energy and enthusiasm, 
social withdrawal and isolation, with feelings of 
hopelessness and helplessness and with severe feelings of 
worthlessness.  He felt as if everything had come down on him 
and as if he were being stepped on.  There was a slight 
referential tone in his verbalization.  Additionally, he 
exhibited strong suicidal and homicidal thoughts, but he did 
not elicit any actual, definite plan.  He did not present any 
auditory or visual hallucinations.  His affect was adequate 
to the emotional content, and his mood was apathetic, very 
depressed, and withdrawn, with a sad facial expression.  He 
was oriented in person, place, and fairly in time.  His 
recent memory and mostly his immediate recall were very poor.  
His intellectual functioning was dull and characterized by a 
very poor capacity for concentration and a diminished 
attention span.  While his judgment was fair, his insight was 
poor.  The diagnosis was major depression, and the level of 
functioning was very poor.  The examining psychiatrist 
concluded that the veteran was severely handicapped socially 
and industrially and that his prognosis was guarded.

The veteran underwent a VA psychiatric examination in October 
1990.  He indicated that he had been incarcerated in a 
federal prison for one year and that he had been unable to 
obtain employment because of potential employers' fears.  At 
that time, the veteran reported being unable to sleep at 
night, pacing around the house at night and sometimes during 
the day, and being very depressed.  He was mostly isolated at 
home and did not share with other people.  He was not 
involved or interested in any activity.  His relationship 
with his daughter was distant.  Additionally, he suffered 
from headaches, he had a poor appetite, and he had in fact 
lost considerable weight.  On mental status examination, his 
facial expression was sad at all times.  He always seemed on 
the verge of tears, but he did not cry overtly.  His 
responses were very short and poorly elaborated.  Basically, 
however, he was relevant, coherent, and logical.  His thought 
content dealt with strong depressive feelings, and he 
remained with many feelings of worthlessness, hopelessness, 
and helplessness.  He was not delusional, but he always 
verbalized these referential thoughts against others.  He was 
not hallucinating.  While he mentioned self-destructive 
ideas, he was not overtly homicidal.  His affect was adequate 
to the emotional content, but his mood was basically 
depressed.  He was oriented to person, place, and time.  His 
memory was grossly preserved with lacunae for specifics.  His 
intellectual functioning, considering his educational level, 
was diminished.  His judgment was fair, but his insight was 
poor.  The diagnosis was major affective disorder, 
depression.  His level of functioning was very poor.  The 
examining VA physician concluded that, while the veteran 
remained competent to handle VA funds, due to his overall 
situation (including his inability to obtain a job and his 
separation from his family), his prognosis for improvement 
was very poor.

The basis for the proposed reduction was an April 1992 VA 
mental disorders examination.  At the time of that 
examination, certain hospital records were available for 
review, but the veteran's claims folder was not available.  
The veteran reported that he had not worked since 1982 and 
that he had been incarcerated for a period of time.  He also 
reported taking medication (Mellaril and Halcion).  He 
complained of anxiety, poor sleep, depression, pacing at 
home, having "bad intentions," remaining at home, and 
having his mother do everything for him.  On objective 
examination, he was alert and oriented times three, and he 
was anxious and depressed.  His affect was constricted, 
attention was good, concentration was fair, and his speech 
was clear, coherent, and soft.  He was not hallucinating, and 
he did not exhibit suicidal or homicidal thoughts.  His 
insight and judgment were fair, and he had good impulse 
control.  The examining physician diagnosed the veteran with 
dysthymia, and he indicated that the veteran was competent to 
handle VA funds.  The veteran's score on the global 
assessment of functioning (GAF) scale was 60 at that 
particular time, and it had been 60 in the past.  Finally, 
the examining VA physician commented:

It is evident that veteran is not complying with 
treatment nor is taking any medications.  It also 
appears that his emotional condition is less 
severe and do not corresponds [sic.] to the 
diagnosis of Major Depression or Schizophrenia, 
Chronic, Undifferentiated Type at this moment.

The veteran was reexamined by VA in August 1993.  At that 
time, on mental status examination, the veteran was aware of 
the interview situation, but he was not spontaneous, and he 
poorly elaborated his responses.  The responses, however, 
were relevant and coherent.  The content dealt with somatic 
complaints, feelings of depression, inability to sleep at 
night, and avoidance of other people.  He was not delusional 
although he spoke of others in referential terms.  He was not 
hallucinating, and he did not describe any hallucinatory 
experiences.  He was not actively suicidal or homicidal.  His 
affect corresponded to the emotional content.  His mood was 
depressed.  He was oriented as to person, place, and fairly 
in time.  His memory was grossly preserved, and his 
intellectual functioning was maintained.  While his judgment 
was fair, his insight was superficial.  The examining VA 
psychiatrist considered the veteran to be competent to handle 
VA funds.  The diagnosis was dysthymia, and the level of 
functioning was fair to poor.  

Under the prior version of the rating criteria, DC 9207, the 
April 1992 VA examination would certainly have supported a 30 
percent rating.  The Court has noted that a GAF scale score 
of 60 represents "moderate difficulty in social, 
occupational, or school functioning."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  The GAF scale 
score of 60 on the April 1992 VA examination would support a 
finding that the veteran's service-connected psychiatric 
disability produced definite impairment, as the word 
"definite" has been defined in O.G.C. Prec. 9-93, thus 
warranting a 30 percent rating.  However, for purposes of 
reducing a rating that has been in effect for at least five 
years, VA must examine all the evidence.  Indeed, 

[r]atings on account of diseases subject to 
temporary or episodic improvement . . . will not 
be reduced on any one examination, except in those 
instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement 
has been demonstrated.

38 C.F.R. § 3.344 (emphasis added).  In this case, the 
veteran has been diagnosed with major depression, and the 
April 1992 examination alone does not clearly warrant "the 
conclusion that sustained improvement has been 
demonstrated."

Moreover, the veteran has submitted evidence that his 
psychiatric disability had deteriorated during the period of 
time in question.  The veteran was being evaluated under the 
fee basis program by Dr. Jose A. Juarbe.  The veteran 
submitted a December 1992 interim summary report from Dr. 
Juarbe.  In that interim summary, Dr. Juarbe wrote that the 
veteran was suffering from an affective disorder that was 
chronic and permanent in nature.  His physical conditions 
(which included diabetes mellitus and elevated cholesterol) 
were worsening his mental condition, and he was feeling more 
depressed and anorexic.  He was sleepless, and he felt 
worthless and hopeless with suicidal thoughts.  The physician 
opined that the veteran had no industrial or social 
adaptabilities and he was poorly productive.  Dr. Juarbe 
described the veteran as not being a candidate for vocational 
rehabilitation.  Finally, the physician concluded that 
improvement was unlikely to occur.

In addition, in August 1993, Dr. Juarbe testified that the 
veteran had actually become worse in the ten years that he 
had been treating him, that he was incapable of working, and 
that he lacked industrial capability.  The August 1993 VA 
examination also considered the veteran's level of 
functioning to be fair to poor.  These two assessments do not 
support the rating reduction that took effect in July 1993.

The April 1992 VA examination that formed the basis for the 
rating reduction was not as complete and thorough as the 
examination that had formed the basis for the award of the 50 
percent rating in the first place.  Whereas the latter 
examination had included a review of the veteran's claims 
folder and medical record, the former examination (the 
examination relied upon to reduce the rating) had not 
involved a review of the claims folder or the full medical 
record.  

Finally, as noted above, the veteran was being treated by Dr. 
Juarbe over a period of at least ten years through VA on the 
fee basis program.  The claims folder, however, does not 
include the treatment records from Dr. Juarbe for the period 
in question.

Thus, the record does not indicate by a preponderance of the 
evidence that a rating reduction was warranted.  See Brown, 5 
Vet. App. at 217-19 (discussing burden of proof in rating 
reduction cases).

The Court has held that the proper remedy in a case where a 
rating reduction was in error is reinstatement of the rating 
previously in effect because the rating reduction is void ab 
initio.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); 
Brown, 5 Vet. App. at 422; Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 281 (1992).  Accordingly, the 50 percent rating 
will be restored.

The Board notes that the veteran was reexamined in March 
1999.  At that time, his diagnosis was dysthymia, and his GAF 
scale score was 70.  This examination suggests that there has 
been improvement in the veteran's condition in early 1999.  
However, in view of the lack of treatment records for the 
period between the last VA examinations (in April 1992 and in 
August 1993) and the current examination (in March 1999), it 
is not clear whether the most recent examination supports 
sustained improvement, as required under the regulation for 
reductions of ratings in effect for at least five years.

The Board also notes that there are questions regarding the 
veteran's credibility.  In connection with a prior claim for 
a total rating based on individual unemployability due to 
service-connected disabilities, the veteran had indicated 
that he had not been employed for several years.  However, a 
field investigation revealed that he had been receiving 
commissions from his employment with a real estate company.  
Nevertheless, the Board must emphasize that, solely for the 
purposes of this very specific claim (the rating restoration 
claim), the preponderance of the evidence does not support a 
finding of sustained improvement so as to have warranted the 
reduction of the 50 percent rating effective July 1, 1993.  
If at some future time, the RO seeks to reduce the rating, it 
should ensure that all of the evidence is obtained, analyzed, 
and discussed in its decision. 

Increased rating for psychiatric disability

Having determined that the rating reduction was not proper, 
the Board now turns to the appropriate rating for the 
veteran's service-connected nervous disorder.  The Court has 
held that "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the restoration 
of the 50 percent rating for the nervous disorder has not 
abrogated the appeal of the increased rating claim, and the 
issue of the appropriate disability rating remains on appeal 
before the Board.

The Board must first determine whether the veteran's rating 
evaluation claim is well grounded.  Under 38 U.S.C. § 5107(a) 
(West 1991), the Department of Veterans Affairs (VA) has a 
duty to assist only those claimants who have submitted well 
grounded (i.e., plausible) claims.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  The threshold question is whether a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  If a claimant meets this threshold 
requirement, VA's duty to assist in developing the facts 
pertinent to the claim under 38 U.S.C.A. § 5107 is triggered.  
Indeed, VA cannot assist a claimant in developing a claim 
that is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded (i.e., plausible).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  A claim for an increased rating is "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet. App. 524, 
532 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

The Board finds that the veteran's increased rating claim is 
well grounded on the basis of his statements and testimony 
about the severity of his low back disability, particularly 
the degree and frequency of his pain.  Since the claim is 
well grounded, VA's duty to assist the appellant in the 
development of the claim has been triggered.  


ORDER

Restoration of a 50 percent rating for service-connected 
major depression is granted, subject to the laws and 
regulations governing disbursement of government benefits.  
The claim of entitlement to a higher evaluation for service-
connected major depression is well grounded.  To this extent 
only, the appeal of this issue is granted.


REMAND

It is the opinion of the Board that additional development is 
required prior to disposition of the veteran's major 
depression increased rating claim.

Because the claim of entitlement to an increased rating for a 
nervous disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The diagnosis of the veteran's nervous disorder is not 
entirely clear or unambiguous.  On VA examination in August 
1993, the examining VA physician diagnosed the veteran with 
dysthymia instead of major affective disorder.  The physician 
confirmed the April 1992 diagnosis of dysthymia because "at 
present the severity of depressive symptoms shown by this 
veteran are not consistent with a diagnosis of major 
affective disorder."  In March 1999, the veteran again 
underwent a VA examination, and the diagnosis at that time 
was dysthymia.  However, at a hearing before the RO in August 
1993, the veteran's treating physician, Dr. Juarbe, disputed 
the dysthymia diagnosis.  Although a VA examination was 
conducted subsequently in August 1993 which confirmed the 
diagnosis of dysthymia, it is not clear whether Dr. Juarbe's 
testimony or his treatment records were reviewed at the time 
of the examination.  A new examination that specifically 
reviews all of the evidence and that discusses Dr. Juarbe's 
professional opinion would be helpful in the resolution of 
the veteran's claim.  Therefore, the RO must schedule the 
veteran for the conduct of a complete and thorough 
psychiatric examination that will resolve the nature of his 
diagnosis as well as the current severity of his psychiatric 
disability.

Additionally, the record indicates that the veteran has been 
receiving ongoing treatment from Dr. Jose A. Juarbe, who 
provides services through VA's fee basis program.  The 
records of this treatment are essential to determining 
whether the veteran's disability has worsened.  The RO must 
seek to obtain copies of Dr. Juarbe's treatment records.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his low back disability 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must seek to obtain copies of 
all treatment records pertaining to the 
veteran's psychiatric disability from 
all VA facilities where the veteran has 
received treatment as well as from his 
treating psychiatrist, Dr. Jose A. 
Juarbe.  

2.  The RO must schedule the veteran for 
a complete and thorough VA psychiatric 
examination to determine the exact 
nature of his psychiatric disability and 
its current severity.  The VA 
psychiatrist should review the veteran's 
claims folder and all treatment records 
and should reconcile conflicting 
diagnoses.  In particular, the examining 
psychiatrist should discuss Dr. Juarbe's 
statements regarding the correct 
diagnosis of the veteran's psychiatric 
condition.  The examiner should be 
provided with the veteran's claims 
folder and should review the veteran's 
medical history prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time. The examination report should set 
forth all pertinent findings in a clear, 
comprehensive, and legible manner.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 272 (1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if a rating higher than the 50 percent currently in 
effect for his service-connected psychiatric disability may 
be granted.  The Board reminds the RO that the veteran's 
psychiatric disability must be evaluated under both the pre- 
and the post-November 7, 1996, psychiatric rating criteria.  
If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



